              Case 2:19-cv-01228-SMB Document 31 Filed 02/21/20 Page 1 of 2




 1   Hart L. Robinovitch (AZ SBN 020910)
     ZIMMERMAN REED LLP
 2   14646 North Kierland Blvd., Suite 145
     Scottsdale, AZ 85254
 3   Telephone: (480) 348-6400
     Facsimile: (480) 348-6415
 4   Email: hart.robinovitch@zimmreed.com
 5   Attorneys for Plaintiffs and the Class
 6   (Additional Counsel listed below)
 7

 8                          UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF ARIZONA
10   William Ellis, Robert Dill, Edward         Case No. CV-19-01228-PHX-SMB
     Rupprecht, and Robert Gustavis,
11   individually and on behalf of all others
     similarly situated,
12                                              NOTICE OF APPEAL
                                 Plaintiffs,
13   -v-
14   Salt River Project Agricultural
     Improvement and Power District,
15
                                 Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 2:19-cv-01228-SMB Document 31 Filed 02/21/20 Page 2 of 2




 1          PLEASE TAKE NOTICE that Plaintiffs William Ellis, Robert Dill, Edward
 2   Rupprecht, and Robert Gustavis, (collectively referred to herein as “Plaintiffs”)
 3   individually and on behalf of all others similarly situated, by and through the undersigned
 4   attorneys, hereby appeal to the United States Court of Appeals for the Ninth Circuit from
 5   both the District Court’s Order dated January 10, 2020 (ECF No. 29) and Final Order
 6   dated February 20, 2020 (ECF. No. 30).
 7

 8   Dated: February 21, 2020                        Respectfully submitted,
 9                                                   ZIMMERMAN REED LLP
10
                                               By: s/ Hart L. Robinovitch
11                                                Hart L. Robinovitch (AZ SBN 020910)
                                                  14646 North Kierland Blvd., Suite 145
12                                                Scottsdale, AZ 85254
                                                  Telephone: (480) 348-6400
13                                                Facsimile: (480) 348-6415
                                                  Email: hart.robinovitch@zimmreed.com
14
                                                     ZIMMERMAN REED LLP
15                                                   David M. Cialkowski (pro hac vice)
                                                     Alia M. Abdi (pro hac vice)
16                                                   1100 IDS Center
                                                     80 South Eighth Street
17                                                   Minneapolis, MN 55402
                                                     Telephone: (612) 341-0400
18                                                   Facsimile: (612) 341-0844
                                                     Email: david.cialkowski@zimmreed.com
19                                                   Email: alia.abdi@zimmreed.com
20                                                   GUSTAFSON GLUEK PLLC
                                                     Daniel E. Gustafson (pro hac vice)
21                                                   Daniel C. Hedlund (pro hac vice)
                                                     Daniel J. Nordin (pro hac vice)
22                                                   Canadian Pacific Plaza
                                                     120 South Street, Suite 2600
23                                                   Minneapolis, MN 55402
                                                     Telephone: (612) 333-8844
24                                                   Facsimile: (612) 339-6622
                                                     Email: dgustafson@gustafsongluek.com
25                                                   Email: dhedlund@gustafsongluek.com
                                                     Email: dnordin@gustafsongluek.com
26
                                                     Attorneys for Plaintiffs
27

28
                                                 1
